Citation Nr: 1537392	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-38 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, other than peripheral neuropathy.  

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for asthma. 

4.  Entitlement to service connection for back disability. 

5.  Entitlement to service connection for psychiatric disability, claimed as depression, anxiety, posttraumatic stress disorder (PTSD), suicidal tendencies, nerves, and insomnia. 

6.  Entitlement to service connection for diabetes mellitus, to include as secondary to psychiatric disability.  

7.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal was most recently before the Board in November 2014, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The bilateral foot issue is decided herein, and the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.






FINDING OF FACT

A bilateral foot disability, other than peripheral neuropathy, has not been present at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot disability, other than peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a December 2006 letter, prior to the July 2007 rating decision on appeal.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was also provided a VA examination in May 2012.  

Additionally, the Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of this claim.

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that service connection is warranted for a bilateral foot disability, because she reported foot trouble in the course of her June 1979 separation examination.   A review of her service treatment records does show she checked a box indicating she had experienced an undefined foot trouble at some point in time.  However, the examiner found the Veteran's feet to be normal at that time.  

The Veteran's private treatment records from Eastern Idaho Neurological and Dr. A.K. does not indicate the Veteran has been diagnosed with a foot disability at any time during the pendency of this claim.  A distinctly diagnosed foot disability is also not shown in the Veteran's copious outpatient treatment notes from the Salt Lake VA Medical Center (VAMC).  The Board has also reviewed all medical records provided by the Social Security Administration, and again, failed to locate any evidence showing that the Veteran has had a foot disorder during the pendency of this claim.  

The Veteran underwent a VA examination in May 2012.  Following the examination, as well as a comprehensive assessment of the Veteran's medical records, the examiner indicated the Veteran's only reported symptoms relative to her feet was numbness.  The examiner associated this issue with her bilateral peripheral neuropathy, which remains on appeal.  The Veteran denied foot pain, and the examiner found no evidence of foot deformities or other foot problems at that time.  Although the examiner did note the Veteran appeared to have undergone a bunionectomy prior to 2002, he found no deformities that were evident on physical examination.  

Thus, the medical evidence shows that the only manifestation associated with the Veteran's feet is numbness, which the examiner found is a symptom of the peripheral neuropathy disability presently under appeal.  None of the medical evidence indicates that the Veteran has had a separate and distinct foot disability during the pendency of the claim.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that she has a bilateral foot disability.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that she experiences foot pain, numbness or other symptoms that are routinely observable, but she is not competent to state that these manifestations are due to a distinct foot disability rather than peripheral neuropathy.  As discussed above, the competent medical evidence fails to show the presence of a foot disability during the period of the claim.  Therefore, the claim must be denied.  


ORDER

Service connection for bilateral foot disability, other than peripheral neuropathy, is denied.


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  

Initially, the Board notes a March 2007 letter from the Veteran wherein she indicated she was providing the RO with letters as well as recorded tapes that she made in lieu of letters to her family while in service.  Although many of the Veteran's letters home are of record, the tapes are presently unavailable for Board review, and the RO has not provided transcripts of their content.  In a May 2012 VA examination, the examiner found the Veteran's in-service sacroiliac strain was a transient disorder, which resolved prior to discharge.  There is a potential these tapes may contain material establishing the Veteran's back disability was an ongoing chronic condition, and as such, a transcript of the tapes must be prepared for Board review prior to adjudication of this matter.  

The Veteran has also claimed service connection for asthma.  The report of her September 1974 entrance examination indicates her chest and lungs were normal.  As noted in the Board's March 2012 remand, the Veteran was subsequently treated for asthma in June 1978 and June 1979.  According to an April 1991 private treatment note, the Veteran reported a history of some mild asthma attacks as a child, but as noted above there is no indication the Veteran experienced any lung troubles upon induction into active duty.  Therefore, the Board finds the presumption of soundness applies.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Although the May 2012 VA examiner found the Veteran's asthma clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated therein, his rationale supporting this opinion does not satisfy the obvious and manifest evidentiary standard necessary to rebut the presumption.  Specifically, the examiner indicated, "she continued to run for PT test and she was able to perform her duties weighing against...clearly and unmistakable aggravation of asthma in service."  It is evident the examiner placed the burden of establishing a clear and unmistakable aggravation on the Veteran, which is not the appropriate standard in such cases.  Based on the above-noted evidence, the Board finds a new VA examination and medical opinion are necessary.

The Veteran has also claimed service connection for headaches.  As noted in previous Board remands, the Veteran was indeed treated for migraine headaches in service in June 1977 and tension headaches in April 1979.  She again reported experiencing frequent and severe headaches in the course of her June 1979 separation examination.  In the course of her May 2012 VA examination, the examiner diagnosed the Veteran with migraine headaches; however, the examiner found the Veteran's current migraine headaches were less likely as not related to active service.  In support of this conclusion, the examiner stated, "her medical treatment records currently do not record in problem list headaches."  Although the examiner noted the Veteran's competent reports of on-going headaches, which she asserted she has treated with over the counter medication, he did not discuss why these reports were unreliable.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As a lay witness, the Veteran is competent to report headaches, as well as their persistent presence.  Further, the examiner cannot base his conclusion on the lack of formal treatment.  Id.  Therefore, the Veteran must be afforded a new medical examination to determine the nature and etiology of any headache disorders present during the period of the claim. 

Finally, the Veteran has claimed service connection for a psychiatric disorder.  She has asserted she experienced sexual harassment in service, which has been clearly corroborated by her letters home in 1975.  In addition, the Veteran reported feeling "nervous" in service in June 1977, and also endorsed depression and nervous trouble at the time of separation in June 1979.  The Veteran has also provided private treatment notes from Cedar Vista, BHC Health Service, and Dr. D.S., which show she has received treatment for major depressive disorder, bipolar disorder, and an adjustment disorder since her discharge from active duty.  She has also provided treatment notes from the Vet Center, which indicate she has also been diagnosed with PTSD and major depressive disorder, at least in part, due to her military service.  Unfortunately, the Veteran's clinician at the Vet Center did not sufficiently support this conclusion with a clear rationale.  

In a May 2012 VA examination, the Veteran was diagnosed with PTSD and bipolar disorder.  The examiner found "no credible supporting evidence that the Veteran's claimed military sexual trauma occurred," and as such, determined it was less likely as not her current psychiatric disabilities were related to her service in the military.  However, as noted above, there is ample evidence showing the Veteran experienced harassment in service in her letters home, where she specifically reported being harassed sexually by a superior and other soldiers.  It is readily apparent the examiner ignored these reports.  Further, the examiner does not state whether the Veteran's noted symptoms in service represent the onset of any currently diagnosed acquired psychiatric disorders.  Therefore, the Board finds a new examination and medical opinion addressing the Veteran's claimed psychiatric disability are warranted.  

The Board briefly notes that the Veteran has asserted secondary service connection for diabetes mellitus and peripheral neuropathy as a result of medications taken for her psychiatric disabilities.  These claims are contingent upon whether service connection is established for her psychiatric disability, and therefore, must remain in abeyance at this time.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities, as well as the above-noted tapes the Veteran recorded during her period of active duty.  These tapes should be transcribed, if available, for Board review.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, who has not previously examined the Veteran, to address the etiology of her claimed headache disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each headache disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during her period of active service or is otherwise etiologically related to her active service.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  Specifically, the examiner should discuss the Veteran's reports of ongoing headaches, which she has treated with over the counter medication, as well as her treatment for migraine and tension headaches in service.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran should be afforded a VA examination by a psychiatrist or psychologist, who has not previously examined the Veteran, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  originated during her active service or is otherwise etiologically related to her active service, to specifically include the Veteran's reports of depression, nervousness, and excessive worry in service; or

b)  was caused by the Veteran's conceded sexual harassment in service. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and should assume her reports of sexual harassment in service are credible.  

If the examiner is unable to provide any required opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously examined the Veteran, to determine the nature and etiology of the Veteran's claimed asthma disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that chronic asthma was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

If the examiner believes the asthma existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity as a result of service.

If the examiner believes that chronic asthma was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's complaints of, and treatment for asthma during her period of active duty.

If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC should also undertake any other indicated development.  

6.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


